Forterus Inc., the Parent Company of A Better Tomorrow Treatment Center Inc., Expects to Sign a Letter of Intent Involving a Second Behavioral Healthcare Company Tuesday September 23, 7:30 am ET HUNTINGTON BEACH, Calif., Sept. 23 /PRNewswire-FirstCall/ Forterus Inc. (OTC Bulletin Board: FTER - News), the parent company of A Better Tomorrow Treatment Center Inc., has entered discussions with another behavioral healthcare company and expects to sign a letter of intent detailing the nature of the transaction within 14 days. Murrieta, Calif.-based A Better Tomorrow Treatment Center Inc. is accredited by the Commission on Accreditation of Rehabilitation Facilities (CARF), placing it in the top 5 percent of drug and alcohol treatment centers in California. Forterus, Inc. and its subsidiaries engage in diverse business activities, including thoroughbred breeding and racing, drug and alcohol rehabilitation, and finance.
